Gavin, C. J.
The only error assigned is the overruling of the appellant’s motion for a new trial. The only ground of new trial is that the evidence is not sufficient to sustain the finding.
While the evidence is not strong, it comes to this court with the approval of the trial court, and the cause can only be reversed if there be an entire want of evidence direct or fairly inferable. Keeping this rule in view, we can not say that there is such a failure. There is in this case evidence which fairly tends, at least, to support the finding far within the rules applied in Dant v. State, 106 Ind. 79, and Pierce v. State, 109 Ind. 535.
Judgment affirmed.